ORDER
The Disciplinary Review Board on July 10, 1997, having filed with the Court its decision concluding that STEYEN E. POLLAN of SOUTH ORANGE, who was admitted to the bar of this State in 1970, and who was suspended from the practice of law for a period of six months effective March 1, 1996, by Order of this Court dated February 6,1996, and who remains suspended at this time, should be suspended from practice for a further period of two years for his misconduct in five matters, including violations of *494RPC 1.1(a) (gross neglect); RPC 1.1(b) (pattern of neglect); RPC 1.3 (lack of diligence); RPC 1.4 (failure to communicate); RPC 1.16(d) (failure to surrender property and papers to a client); RPC 3.2 (failure to expedite litigation); and RPC 8.1(b) (failure to cooperate with disciplinary authorities); and RPC 8.4(a) (attempt to violate the Rules of Professional Conduct);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to satisfy the judgment in the Patel matter and demonstrate that he is fit to practice law, and that on reinstatement, respondent should be required to practice under the supervision of a practicing attorney for a period of three years;
And good cause appearing;
It is ORDERED that STEVEN E. POLLAN is hereby suspended from practice for a period of two years, effective immediately, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice respondent shall provide proof that he has satisfied the judgment against him in the Patel matter; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of three years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.